DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Nickolaou et al. (US 2018/0134234 A1, hereinafter Nickolaou) in view of Kato et al. (US Pat. No. 6,108,967, hereinafter Kato) represents the best art of record. However, Nickolaou in view of Kato fails to encompass all of the limitations of independent claims 1, 11, and 18.
Specifically, regarding claim 1, Nickolaou teaches a vehicle sensor mounting system (see Fig. 5, all elements; see also [0046]-[0052]) comprising: a sensor positioning platform coupled to an autonomous vehicle (see [0002] and Fig. 5, platform 100 couples to autonomous vehicle), the sensor positioning platform comprising a sensor carrier structure (102/104) rotatably coupled to a base (222), wherein the sensor carrier structure comprises a plurality of sensors (40a/40b/40c) and the base comprises an actuator system configured to rotate the sensor carrier structure relative to the base (284).
Nickolaou fails to teach a rotary cable assembly on the sensor positioning platform, the rotary cable assembly comprising: a first portion having a spool, a sidewall surrounding the spool to form a cavity therein, and a shaft extending from the spool; a second portion coupled to the shaft, the second portion being configured to rotate with respect to the first portion, a flexible electrical cable stored by 
Kato teaches a rotary cable assembly (see Fig. 4) which comprises a flexible cable (11) stored by a spool (10), wherein each end has an electrical connection (see Fig. 4 and 5, connection to battery 12 and connector 11e).
However, Nickolaou and Kato fails to teach a sensor positioning platform coupled to an autonomous vehicle including a rotary cable assembly on the sensor positioning platform, the rotary cable assembly comprising: a first portion having a spool, a sidewall surrounding the spool to form a cavity therein, and a shaft extending from the spool; a second portion coupled to the shaft, the second portion being configured to rotate with respect to the first portion, a flexible electrical cable stored by the spool in a coiled configuration within the cavity; a first circuit board on the first portion, the first circuit board comprising a first connector electrically coupled to a first end of the flexible electrical cable, the first connector being configured to connect to one or more electrical components on at least one of the base and the autonomous vehicle; and a second circuit board on the second portion, the second circuit board comprising a second connector electrically coupled to a second end of the flexible electrical cable, the second circuit board being configured to rotate with the second portion; and one or more electrical cables connecting the plurality of sensors on the sensor carrier structure to the second connector of the second circuit board on the second portion.

Additionally regarding claims 11 and 18, Nickolaou and Kato fails to specifically teach a rotary cable assembly comprising: a first portion having a spool, a sidewall surrounding the spool to form a cavity therein, and a shaft extending from the spool; a second portion coupled to the shaft, the second portion being configured to rotate with respect to the first portion, a flexible electrical cable stored by the spool in a coiled configuration within the cavity; a first circuit board on the first portion, the first circuit board comprising a first connector electrically coupled to a first end of the flexible electrical cable, the first connector being configured to connect to one or more electrical components on at least one of an autonomous vehicle and a base of a sensor positioning platform coupled to the autonomous vehicle, the sensor positioning platform comprising the rotary cable assembly; and a second circuit board on the second portion, the second circuit board comprising a second connector electrically coupled to a second end of the flexible electrical cable, the second circuit board being configured to rotate with the second portion, and wherein the second connector of the second circuit board is configured to connect to a plurality of sensors on a sensor carrier structure of the sensor positioning platform via one or more electrical cables (claim 11) OR a method comprising: mounting a sensor positioning platform to an autonomous vehicle, the sensor positioning platform comprising a sensor carrier structure rotatably coupled to a base, wherein the sensor carrier structure comprises a plurality of sensors and the base comprises an actuator system configured to rotate the sensor carrier structure relative to the base; mounting a rotary cable assembly to the sensor positioning platform, the rotary cable assembly comprising: a first portion having a spool, a sidewall surrounding the spool to form a cavity therein, and a shaft extending from the spool; a second portion coupled to the shaft, the second portion being configured to rotate with respect to the first portion; a flexible electrical cable stored by the spool in a coiled configuration within the cavity; a first circuit board on the first portion, the first circuit board comprising a first connector electrically coupled to a first end of the flexible electrical claim 18).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 11, and 18 and the examiner can find no teachings for the system, rotary cable assembly, or method as specifically claimed and described above, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855